Citation Nr: 0028233	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of a 
cervical injury.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hearing loss with 
tinnitus.

7.  Entitlement to service connection for bilateral Achilles 
tendonitis.

8.  Entitlement to an evaluation in excess of 20 percent for 
retropatellar pain syndrome of the right knee.

9.  Entitlement to an evaluation in excess of 20 percent for 
retropatellar pain syndrome of the left knee.

10.  Entitlement to a compensable evaluation for residuals of 
perforated tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 to 
September 1996.

Initially, the Board of Veterans' Appeals (Board) notes that 
with the granting of 20 percent evaluations for each of the 
veteran's knee disabilities, the Board certainly appreciates 
the regional office (RO)'s position that this constitutes a 
full grant of these particular claims on appeal, especially 
in light of the veteran's specific request for an increase 
from 10 percent to 20 percent in her substantive appeal filed 
in June 1997.  However, the veteran provided testimony 
regarding her knees at the time of her hearing before a 
member of the Board in September 1998, and a 20 percent 
rating is still not the maximum rating available for these 
disabilities based on the applicable rating criteria.  Thus, 
pursuant to AB v. Brown, 6 Vet. App. 35 (1993), and the fact 
that the veteran's alleged satisfaction with the 20 percent 
ratings is no longer clear as a result of her subsequent 
actions, the Board finds that these issues continue to be 
subjects for current appellate consideration. 

With respect to the issues of entitlement to evaluations in 
excess of 20 percent for retropatellar pain syndrome of the 
right and left knee, and entitlement to a compensable rating 
for residuals of perforated tympanic membrane, since the 
veteran indicated disagreement with the initial ratings for 
these disorders, the Board will consider entitlement to 
increased evaluations from the effective date of service 
connection pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  Disability associated with the veteran's hearing loss, 
tinnitus in the right ear, TMJ syndrome, residuals of a 
cervical injury, sinusitis, and bilateral Achilles tendonitis 
are not currently shown; disability associated with hearing 
loss, tinnitus in the right ear, TMJ syndrome, residuals of a 
cervical injury, sinusitis, and bilateral Achilles tendonitis 
is not linked by competent medical evidence to service.

2.  A low back disorder and headaches are not related to 
service.

3.  Tinnitus in the left ear is related to service.

4.  The veteran's right and left knee disorders are 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate severe impairment, but not 
ankylosis or impairment of the tibia and fibula.

5.  The veteran's residuals of perforated tympanic membrane 
are manifested by symptoms in an unexceptional disability 
picture that do not more nearly approximate a compensable 
disability.


CONCLUSIONS OF LAW

1.  The claims for service connection for hearing loss and 
right ear tinnitus, TMJ syndrome, residuals of a cervical 
injury, sinusitis, a low back disorder, headaches, and 
bilateral Achilles tendonitis, are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Tinnitus in the left ear was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).

3.  The schedular criteria for an evaluation of 30 percent, 
but not higher, for retropatellar pain syndrome of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (1999).

4.  The schedular criteria for an evaluation of 30 percent, 
but not higher, for retropatellar pain syndrome of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Code 5257.

5.  The schedular criteria for a compensable evaluation for 
residuals of perforated tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.87, 
Diagnostic Code 6211 (1999).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Hearing Loss and 
Tinnitus, TMJ Syndrome, Residuals of a Cervical Injury, 
Sinusitis, a Low Back Disorder, Headaches, and Bilateral 
Achilles Tendonitis

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the

Where a veteran served 90 days or more during a period of war 
and arthritis or organic diseases of the nervous system 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (1999).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to claim for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385 (1999), discussed below, then operates 
to establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Enlistment examination in October 1988 revealed that the 
veteran reported a history of frequent or severe headaches 
and recurrent back pain.  It was further noted that the 
veteran's pre-service headaches were "occasionally 
frequent" and not incapacitating, and that she experienced 
rare incidents of mild lower back pain.  Audiometric 
evaluation revealed hearing thresholds of 10, 15, 5, 10, 10, 
and 20 decibels at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively, on the right, and thresholds of 10, 5, 
10, 5, 5, and 10 decibels, respectively, on the left.  At 
this time, evaluation of the head, sinuses, ears, and spine 
were indicated to reveal negative findings.  In her responses 
to a November 1988 dental questionnaire, the veteran denied a 
history of sinus problems or painful joints (including jaw). 

Service medical records further reveal that in January 1989, 
the veteran complained of a swollen left jaw.  X-rays at this 
time were interpreted to be within normal limits, and the 
veteran was instructed to apply ice and return to the clinic 
if necessary.  

In April 1989, the veteran complained of right ankle pain 
during training exercises, more specifically located around 
the distal end of the Achilles tendon.  No swelling was 
noted, but tenderness was demonstrated around the Achilles 
tendon.  The assessment was tendonitis.  The veteran was 
placed on limited duty for one week.

In her responses to a May 1989 dental questionnaire, the 
veteran continued to deny a history of sinus problems or 
painful joints (including jaw).

Additional service medical records from early 1990 reflect 
that the veteran was experiencing symptoms related to viral 
syndrome, which included frontal headaches and right earache.  
Examination revealed tenderness over all the paranasal 
sinuses, which were noted to be supple without masses, 
redness or lesions.  X-rays of the sinuses at this time 
revealed negative findings.  Audiometric evaluation from 
February 1990 revealed hearing thresholds of 5, 10, 10, 15, 
15, and 20 decibels at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively, on the right, and thresholds of 15, 10, 
10, 5, 20, and 10 decibels, respectively, on the left.  
Symptoms associated with an upper respiratory infection in 
February 1990 were noted to include headaches.  

April 1990 physical examination revealed that the veteran 
denied a history of frequent or severe headaches and 
recurrent back pain.  An April 1990 medical surveillance 
questionnaire reflects the issuance of earplugs for noise 
exposure.

In her responses to a May 1990 dental questionnaire, the 
veteran continued to deny a history of sinus problems or 
painful joints (including jaw).  In August 1990, the veteran 
sought and obtained additional medication relating to 
complaints that included headaches for the previous two 
weeks.  Examination was negative for sinus tenderness or 
pressure, and the headaches were believed to be tension 
related.  

In October 1990, the veteran complained of bilateral ear 
pain, greater on the left.  The assessment was left tympanic 
membrane perforation.  In February 1991, examination revealed 
some swelling in the veteran's ears, bilaterally.  In March 
1991, symptoms of viral infection were noted to include 
headache and low back pain.  

In April 1991, the veteran's complaints included neck pain 
for the previous five days and the assessment was upper 
respiratory infection.  In May 1991, the veteran reported a 
decrease in back pain but the continuation of a dull ache.  
Examination revealed negative findings, and the assessment 
was low back pain-sacroiliac.  In her responses to certain 
questions concerning her medical history in July 1991, the 
veteran denied significant back injury.

June 1991 physical examination revealed that the veteran 
denied a history of frequent or severe headaches, but 
reported a history of recurrent back pain.  It was further 
noted that the veteran's reported low back pain was of 
muscular etiology without radicular pain, and was not 
considered disabling.  Audiometric evaluation revealed 
hearing thresholds of 10, 15, 5, 10, 10, and 30 decibels at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on 
the right, and thresholds of 10, 10, 10, 5, 10, and 10 
decibels, respectively, on the left.  At this time, 
evaluation of the head, sinuses, ears, and spine were 
indicated to reveal negative findings.  

In September 1991, the veteran reported her involvement in a 
motor vehicle accident.  It was further indicated that the 
veteran sustained whiplash injury to the neck and that her 
shoulder struck the door of her car.  A subsequent evaluation 
at a hospital produced a diagnosis of cervical spasm and 
minor contusion and she was provided with a cervical collar.  
Thereafter, the veteran had persistent neck spasm which 
extended into headaches, and she continued to wear her 
cervical collar.  Physical examination at this time revealed 
neck spasm and paracervical tenderness.  The impression was 
status post motor vehicle accident with muscular spasm and 
contusions.  In her responses to an October 1991 dental 
questionnaire, the veteran continued to deny a history of 
sinus problems or painful joints (including jaw).

X-rays of the sinuses in November 1991 were interpreted to 
reveal no radiographic evidence of sinusitis.

In February 1992, the veteran complained of bilateral ear 
pain.  The veteran further described the pain as throbbing 
bilaterally with frontal headache behind the orbits without 
any symptoms of upper respiratory infection.  Examination at 
this time of the frontal sinuses revealed tenderness to 
palpation and the assessment was Eustachian tube dysfunction 
(ETD) with frontal sinus congestion.  

In early March 1992, the veteran intermittent low back pain 
for the previous one and a half weeks, with symptoms 
reportedly recurring three times in the previous year.  
Examination revealed minimal paraspinal tenderness at L3-4 to 
palpation, and the impression was musculoskeletal pain.  
March 1992 audiometric examination revealed hearing 
thresholds of 10, 15, 15, 10, 10, and 35 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
right, and thresholds of 10, 5, 20, 10, 15, and 15 decibels, 
respectively, on the left.  At this time, the veteran was 
issued earplugs and it was indicated that the audiogram 
revealed no symptoms.  Several days later, however, the 
veteran again complained of ear pain, and the recent 
audiogram was indicated to reveal only minimal hearing loss 
with the right greater than the left.  The impression was ETD 
without hearing loss.  At this time, the veteran was also 
examined with respect to complaints of head cold and bruising 
from being hit with a softball.  It was noted that she had 
been treated one month earlier for sinusitis.  The assessment 
included upper respiratory infection.  In the middle of March 
1992, the veteran continued to complain of unresolved otic 
pain, and the impression was ETD.

Later in March 1992, the veteran complained of ear pain, more 
constant over the previous two months.  Physical examination 
revealed tender TMJ joints and clicking on the right, and the 
impression was TMJ syndrome.

In April 1992, the veteran complained of a recurrence of low 
back pain restricted to the mid lower back.  Examination 
revealed tenderness to palpation on the right greater than 
the left, and the impression included low back pain.  One 
week later, the veteran complained of sinus headaches for the 
previous three days.  Examination was positive for pressure 
in the frontal and maxillary sinuses, and the assessment was 
sinusitis.  In May 1992, the veteran was reevaluated for 
upper respiratory infection, now with purulent nasal 
discharge, and the assessment was sinusitis.  

In June 1992, the veteran reportedly felt a sharp pain while 
pulling an object, with the pain extending from the mid back 
down to between her hips.  The assessment was paraspinal 
muscle spasm.  Several days later, the veteran reported 
recurrent low back pain related to a pulling injury/strain to 
the low back.  The impression was paraspinal strain/low back 
pain.  In responses to October 1992 and February 1993 dental 
questionnaires, the veteran now reported a history of sinus 
problems and painful joints (including jaw).  March 1993 
responses to medical surveillance questions included a report 
of back injury.  At this time, examination of the ears 
revealed normal findings, and earplugs were once again issued 
for the veteran's use.

April 1993 audiometric examination revealed hearing 
thresholds of 15, 20, 15, 15, 15, and 30 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
right, and thresholds of 15, 10, 15, 10, 15, and 10 decibels, 
respectively, on the left.  These results were interpreted to 
indicate hearing within normal limits with no significant 
threshold shift.  

In her responses to certain questions concerning her medical 
history in August 1994, the veteran denied significant back 
injury and examination of the ears at this time revealed 
normal findings.  At the end of August 1994, the veteran 
complained of headaches over the previous one and half months 
and mid to upper back pain.  The assessment was headache of 
unknown etiology.

October 1994 audiometric examination revealed hearing 
thresholds of 15, 15, 20, 10, 20, and 30 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
right, and thresholds of 10, 5, 15, 5, 25, and 20 decibels, 
respectively, on the left.  At this time, the veteran was 
issued several forms of hearing protection.  

July 1995 audiometric examination revealed hearing thresholds 
of 15, 10, 15, 15, 20, and 40 decibels at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively, on the right, and 
thresholds of 15, 10, 15, 15, 25, and 15 decibels, 
respectively, on the left.

Separation examination in May 1996 revealed that the veteran 
reported a history of swollen or painful joints and recurrent 
back pain, but denied a history of hearing loss, frequent or 
severe headache, ear trouble, or sinusitis.  Audiometric 
evaluation revealed hearing thresholds of 15, 20, 15, 15, 20, 
and 25 decibels at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively, on the right, and thresholds of 20, 10, 
15, 10, 20, and 15 decibels, respectively, on the left.  At 
this time, evaluation of the head, sinuses, ears, and spine 
were indicated to reveal negative findings.

VA outpatient records from January 1997 to April 1998 reflect 
that in January 1997, the veteran's complaints included 
ringing of the ears bilaterally, described as high pitched 
for the previous 2-3 years with some hearing loss.  The 
diagnosis included tinnitus.  In October 1997, the veteran 
complained of low back pain and the assessment was low back 
pain.  October 1997 X-rays of the lumbosacral spine were 
interpreted to reveal degenerative disc disease at L5-S1 with 
marginal osteophytes at L5, and the impression was 
degenerative disc disease, L5-S1, and minimal spondylosis 
deformans.  In December 1997, the veteran complained of some 
low back pain but no ear, nose and throat symptoms.  In April 
1998, the veteran reported low back pain which began in 1990 
when she was allegedly taking an engine apart.  Evaluation at 
this time was difficult due to recent knee surgery and the 
use of crutches.  X-rays were noted to reveal some narrowing 
of the L5-S1 disc with associated facet arthralgia.  

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
10
LEFT
25
25
25
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  Pure 
tone threshold average on the right was 15, and on the left, 
19.  The veteran reported the beginning of tinnitus 
bilaterally when she had a ruptured eardrum in the left ear 
in 1989 or 1990.  The tinnitus was reportedly constant and 
caused a loss of concentration.  It was described a high 
pitched buzzing and was sometimes loud.  The responses of the 
veteran during this examination were found to be 
inconsistent, with responses fluctuating from normal hearing 
to severe hearing loss.  The examiner suspected that the 
veteran had normal hearing in both ears but recommended 
further evaluation to confirm this.

VA general examination in April 1998 revealed that the 
veteran reported some hearing loss and tinnitus involving the 
left ear.  She further reported that in 1991, she developed 
symptoms of nasal congestion and postnasal drip that were 
diagnosed as sinusitis.  She was treated on an outpatient 
basis and prescribed decongestants and antibiotics to be used 
as needed.  Despite the treatment, she continued to have 
sinusitis at the rate of once every two months, with episodes 
lasting a few days.  These episodes would be manifested by 
nasal congestion and postnasal drip, with purulent discharge.  
The flare-ups reportedly interfered with here daily 
activities.  Headaches reportedly began in 1993, without any 
history of trauma.  Examiner's at that time were unable to 
determine their etiology, and in spite of treatment, the 
veteran continued to experience headaches about 2-3 times a 
week.  These would usually last the entire day and also 
interfered with daily activities.  

Physical examination at this time was essentially negative 
except for moderate nasal congestion bilaterally.  X-rays of 
the sinuses were interpreted to reveal normal paranasal 
sinuses.  Diagnoses included chronic allergic rhinitis with 
recurrent acute exacerbations and no current finding of 
sinusitis, and recurrent muscle tension headaches.  The 
examiner deferred certain diagnoses to specialized 
examination.  April 1998 X-rays of the TMJ's obtained in the 
open and closed mouth position were interpreted to reveal 
negative findings and symmetrical range of motion with no 
evidence of fracture or dislocation.

A VA July 1998 dental examination report reflects that the 
examiner reviewed the service medical records and noted that 
while the veteran received facial trauma in 1989, there was 
no indication of TMJ involvement.  TMJ syndrome was noted in 
March 199[2], but no subsequent notation of treatment for 
this condition was indicated.  The examiner referred to a 
notation of February 1993 that indicated that TMJ was feeling 
better.  Examination at this time revealed multiple missing 
teeth, some of which were replaced by a maxillary removable 
partial.  Interincisal opening measured 40 millimeters with 
10+ millimeter lateral excursions.  A slight click was noted 
in the right temporomandibular joint.  X-rays were 
interpreted to reveal normal alveolar bone and multiple 
carious teeth.  The diagnosis was multiple missing teeth, 
slight click noted on the right TMJ with discomfort reported 
by veteran.

VA outpatient records from July 1998 reflect the veteran's 
complaint of bilateral knee and back pain.  The assessment 
was degenerative joint disease at L5-S1.

At the veteran's hearing before a member of the Board in 
September 2000, the veteran testified that sinusitis was 
first diagnosed in early 1990, and that she had been having 
sinus problems ever since (transcript (T.) at p. 3).  Since 
service, she had seen physicians on countless occasions for 
her sinusitis and sometime during the previous year, there 
had been a diagnosis of migraine headaches (T. at pp. 3-4).  

She indicated that she first began having terrible headaches 
in about 1993 or 1994 (T. at p. 4).  The headaches would last 
all day and were getting progressively worse (T. at p. 4).  
She now experienced headaches at the rate of at least once a 
week (T. at p. 4).  TMJ syndrome was first diagnosed in early 
1989, and the last time she received treatment for this 
condition was in 1997 or 1998 (T. at pp. 4-5).  The veteran 
maintained that her jaw hurt on a daily basis (T. at p. 5).  
The veteran contended that tinnitus was related to her 
perforated tympanic membrane, which occurred during service 
(T. at p. 5).  She was currently seeking treatment for his 
condition (T. at p. 5).  

The veteran stated that she hurt her lower back in 1991, and 
that she had low back pain ever since (T. at p. 6).  One 
physician had mentioned that her back problem could be 
related to her knee problem, but she could not remember which 
physician provided this opinion (T. at p. 6).  She further 
noted that there were no written records documenting this 
opinion as this was communicated to her only verbally during 
one of the consultations (T. at p. 6).  The veteran also 
believed that her bilateral Achilles tendonitis was also due 
to the knee condition (T. at p. 6).  The veteran indicated 
that she only had tinnitus in the left ear (T. at p. 7).  

The veteran did not believe there had been an actual 
diagnosis of hearing loss (T. at pp. 7-8).  She could not 
recall whether she injured her neck in the service (T. at p. 
8).  She believed that she first began having problems with 
her neck in 1996, but that there was no particular injury (T. 
at p. 9).  The veteran contended that she was in constant 
pain as a result of her claimed conditions (T. at p. 9).


Analysis

After careful review of the evidence, the Board finds that of 
the three elements of a well-grounded claim, the evidence of 
record as to these claims fails to show a current disability 
(element one) and/or fails to show that a current disability 
is linked to a disease or injury of service origin or 
service-connected disability (element three).  See Caluza, 
supra.  In this context, the Board first notes that the 
evidence of record does not reveal current disability 
associated with hearing loss, tinnitus of the right ear, TMJ 
syndrome, residuals of a cervical injury, sinusitis, and 
bilateral Achilles tendonitis, and that under the case law, 
it is clear that a fundamental element of a well-grounded 
claim is competent evidence of "current disability" 
(medical diagnosis) pursuant to cases such as Rabideau v. 
Derwinski, supra, and Brammer v. Derwinski, supra.  The Board 
further notes that "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case as to these claims.  

At this point, the Board notes that while it acknowledges an 
in-service diagnosis of TMJ syndrome in March 1992, the 
record does not contain a recent diagnosis, and that when 
this fact is coupled with the April 1998 negative X-ray 
findings, the lack of a diagnosis by the July 1998 VA 
examiner, and the veteran's own admission regarding the lack 
of treatment for this alleged condition since 1997 or 1998, 
the Board must find the evidence overwhelmingly lacking as to 
a current diagnosis of TMJ syndrome.  Similarly, while 
service medical records also contain several diagnoses of 
sinusitis, this condition was not found at the time of VA 
examination in July 1998, and the veteran has not produced a 
current diagnosis of this disorder by way of other medical 
evidence.  

The Board further observes that the veteran has failed to 
show a right ear hearing loss threshold in excess of 20 
decibels prior to separation as required under Hensley v. 
Brown, supra, and has provided no evidence that current 
hearing acuity in either ear satisfies the hearing loss 
disability criteria of 38 C.F.R. § 3.385.  While the Board 
acknowledges the April 1998 VA audiologist's admission that 
threshold results obtained in April 1998 were not reliable as 
to either ear, in the face of no current evidence of 
disability, the Board is not required to remand this matter 
for further evidentiary development.  As for the veteran's 
claim for service connection for right ear tinnitus, while 
there is a diagnosis which fails to distinguish left from 
right tinnitus, by her own admission, the veteran currently 
only suffers from tinnitus of the left ear.  Thus, there is 
no current disability associated with tinnitus of the right 
ear.  

The Board readily recognizes that the veteran has described 
the onset of certain symptoms through her lay statements that 
a lay party is able to establish.  Moreover, for purposes of 
determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the Board finds that the second element of a 
well-grounded claim is established as to all of the claims on 
appeal.  See Caluza v. Brown, supra.

Alternatively, however, with the exception of tinnitus, the 
Board finds that all of the remaining claims are also not 
well grounded due to the lack of evidence to satisfy element 
three, a nexus between any current manifestation of 
disability associated with hearing loss, TMJ syndrome, 
residuals of a cervical injury, sinusitis, a low back 
disorder, headaches, and bilateral Achilles tendonitis, and 
disease or injury in service, an applicable one year 
presumptive period thereafter, or service-connected 
disability.  The only evidence advanced to support the 
existence of this element of a well-grounded claim is the 
assertions and statements of the veteran.  However, the Court 
has said that claimants unversed in medicine are not 
competent to make medical determinations involving medical 
diagnosis or causation.  In other words, since the veteran 
has had no medical training, her assertion that she currently 
has disability associated with hearing loss, TMJ syndrome, 
residuals of a cervical injury, sinusitis, a low back 
disorder, headaches, and bilateral Achilles tendonitis which 
is related to certain symptoms she experienced in service, to 
a period of one year following separation from service, or to 
service-connected disability, carries no weight.  See 
Espiritu v. Derwinski, supra.  

Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because the 
disorders at issue are not those subject to lay observation 
(disability associated with hearing loss, TMJ syndrome, 
residuals of a cervical injury, sinusitis, a low back 
disorder, headaches, and bilateral Achilles tendonitis).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1999).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.

With respect to headaches and a low back disorder, the Board 
would further point out that although there is an indication 
that the veteran may be experiencing the beginning stages of 
arthritis as shown by October 1997 X-ray findings of marginal 
osteophytes at L5-S1, this finding was beyond the one-year 
presumptive period for arthritis, and there is no evidence 
linking the October 1997 X-ray findings to service.  As for 
both the veteran's headaches and low back disorder, while the 
veteran did report a history of back pain and headaches at 
the time of enlistment, the Board finds that this evidence is 
not sufficient to rebut the presumption of soundness, and 
that it was not necessary for the veteran to show that these 
conditions were aggravated by her active service, only that 
they were incurred in service.  As was noted above, however, 
the veteran failed to provide medical evidence of a nexus 
between these disorders and service, to a period of one year 
following service, or to service-connected disability.

Finally, however, due to the subjective nature of tinnitus, 
the existence of current complaints of left ear tinnitus 
since service, and a diagnosis of tinnitus within one year 
after the veteran's separation from service, the Board does 
finds that service connection for left ear tinnitus is 
warranted.  


II.  Entitlement to an Evaluation in Excess of 20 percent for 
Retropatellar Pain Syndrome of the Right and Left Knee

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg.

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  The veteran 
currently has a separate ratings of 20 percent for each knee 
under this Diagnostic Code. 

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board would note at this point that the veteran is not 
eligible for separate ratings for her knees based on 
arthritis pursuant to VAOPGCPREC 23-97 (July 1, 1997), as the 
record does not contain medical evidence documenting a 
diagnosis of arthritis of the right or left knee or X-ray 
evidence establishing degenerative arthritis as is required 
under either Diagnostic Code 5003 or 5010.  Moreover, as will 
be shown more fully below, there is no medical evidence of 
any compensable motion limitation as to either knee joint.  
Consequently, the Board finds that Diagnostic Code 5257 
continues to be the most appropriate Diagnostic Code for 
evaluating the veteran's left and right knee disabilities.  

A review of the history of these disabilities shows that 
service connection was granted for retropatellar pain 
syndrome of each knee by a February 1997 rating decision, 
based on service medical records.  Each knee was assigned a 
rating of 10 percent, effective from September 1996.  Service 
medical records were found to reveal that the veteran had 
been treated for left knee pain since 1990, and for right 
knee pain, since 1991.  Physical therapy evaluation in 
September 1995 indicated complaints of pain projecting from 
the posterior knees forward to the mid joint.  There was full 
passive range of motion without crepitus and pain was rated 
as 7-9 on a scale of 1-10.  Separation examination confirmed 
a history of bilateral knee pain.  

VA outpatient records for the period of January 1997 to 
January 1998 reflect that in January 1997, the veteran's 
complaints included bilateral knee pain and popping, and 
examination revealed crepitus in the left knee.  The 
diagnosis included bursitis.  In June 1997, the veteran 
continued to complain of bilateral knee pain, and reported 
that Motrin did not help.  The diagnosis was knee pain.  In 
August 1997, the veteran reported that she fell the previous 
day when her left knee gave out, although she acknowledged 
using a knee brace.  The assessment was leg injury.  At the 
time of orthopedic examination the following day, the veteran 
reported that her left knee suddenly gave way, and that she 
fell and landed on the knee, striking the medial aspect of 
the knee on the floor.  The knee was reportedly tender and 
painful, and examination revealed mild tenderness and 
swelling above the joint line.  No ligamentous laxity was 
noted but it was indicated that the veteran had pain on 
valgus stress.  There was full extension and flexion, and no 
crepitus.  The assessment was contusion and strain of the 
medial collateral ligament of the left knee.

In December 1997, the veteran reported the onset of mild pain 
in the right knee two days earlier.  Examination revealed 
that the right knee was warm with mild effusion, and fluid 
was taken from the knee for evaluation.  Examination two days 
later revealed only minimal residual effusion.  X-rays of 
each knee were also negative, and the impression was 
spontaneous effusion of an unknown origin which was 
spontaneously resolving.  

Medical records from the E. P. O. S. Group reflect that the 
veteran was evaluated in January 1998 for complaints of 
bilateral knee pain.  The veteran noted that her problems 
began in the military in 1988, at which time she was required 
to do activities that caused the development of retropatellar 
pain syndrome.  Since discharge, she had continued to have 
discomfort.  She had been given Motrin and the right knee had 
been drained.  The right knee was reportedly worse than the 
left, and there was a feeling of locking or catching in the 
right knee.  She denied any history of true locking.  
Physical examination at this time revealed bilateral 
retropatellar pain with patellofemoral pressure and a little 
bit more crepitus on the left than the right.  There was full 
range of motion, and ligaments were intact.  There was 
bilateral medial joint line discomfort.  X-rays were 
interpreted to reveal very mild lateral tilt bilaterally, and 
it was recommended that the veteran undergo magnetic 
resonance imaging (MRI).  The diagnosis was chondromalacia of 
the patella and internal derangement of the knee.  

A January 1998 MRI of the left knee was interpreted to reveal 
prominent degenerative signal within the body and posterior 
horn of the medial meniscus without identification of a 
definite tear.  There was also small joint effusion.  A 
January 1998 MRI of the right knee revealed an oblique tear 
of the body and posterior horn of the medial meniscus.  Small 
joint effusion was also indicated.

E. P. O. S. Group records for the period of February to May 
1998 reflect that in February 1998, the veteran underwent 
arthroscopic surgery on the right knee.  Several days later, 
it was noted that the veteran was status post meniscectomy 
and that she was unable to work pending her next evaluation 
in two weeks.  In March 1998, she was released to full duty.  
In April 1998, the veteran underwent arthroscopic surgery on 
the left knee, and several days later, it was indicated that 
she was unable to work pending her next evaluation in two 
weeks.  After this period was extended an additional two 
weeks at the end of April, the veteran was released to full 
duty at the end of May.  The actual MRI studies are contained 
within the record.

VA outpatient records from April to July 1998 reflect that in 
April 1998, the veteran reported having undergone 
arthroscopic surgery for torn menisci on both knees, the left 
one week earlier, and the right, on February 9, 1998.  The 
veteran still reported pain in the right knee and the left 
knee was still in a splint.  It was noted that the veteran 
was using crutches at this time.  In July 1998, the veteran 
reported pain in both knees.

VA joints examination in March 1999 revealed that the veteran 
reported injuring both knees in the military in 1990.  The 
veteran further reported that in spite of treatment, she 
continued to have pain in both knees on a daily basis.  This 
pain lasted all day in both knees, and it increased with 
prolonged standing, walking, sitting, and with the use of 
stairs.  The veteran also indicated that she was unable to 
run or jog due to the pain in both knees, which was reported 
to have gotten worse.  Swelling, buckling, and giving out of 
the knees was also reportedly worse.  Both knees were 
indicated to interfere with her daily activities and 
occupation, and she was taking several medications on an as-
needed basis.  It was also noted that she had been prescribed 
a brace for both knees, initially about three years earlier.  
She also related her history of surgery to each knee, 
describing her first surgery to the right knee as one to 
repair a torn meniscus, and the second on the left, involving 
a debridement.  In spite of medical and surgical treatment, 
the veteran reported that she continued to have daily pain in 
both knees, and that the pain had worsened in the previous 
several months.  

Physical examination of the right knee revealed that flexion 
was limited to 120 degrees and that extension was limited to 
-2 degrees.  Further examination revealed crepitations at 2+.  
There was no swelling or atrophy of the quadriceps muscle.  
There was marked laxity involving the right knee joint with 
marked lateral instability, and there was definite pain on 
palpation involving the anterior and posterior aspects of the 
right knee joint.  Pain in the right knee reportedly began at 
130 degrees of flexion and ended at 120 degrees.  Pain was 
also noted to begin at -10 degrees of extension and end at -2 
degrees.  With respect to acute flare-ups of pain, there was 
probably a 25 percent less range of motion of the right knee, 
however, the examiner could not give the exact degrees 
because it was not possible or feasible at the present time.  
The examiner found that pain was visibly manifested in the 
right knee on motion, and that there was a mild varus 
deformity involving the right knee.  There was also a slight 
gait and weight bearing abnormality due to the lateral 
instability and pain in the right knee joint.

Examination of the left knee revealed that flexion was 
limited to 130 degrees and extension to -4 degrees.  Further 
examination revealed crepitations 2+.  No effusion or atrophy 
of the left quadriceps was noted.  There was laxity 2+ with 
marked lateral instability of the left knee joint, and pain 
involving the anterior and posterior aspects of the left knee 
joint.  Pain in the left knee was noted to begin at 135 
degrees of flexion and end at 130 degrees.  Pain was also 
noted to begin at -10 degrees of extension and end at -4 
degrees.  With respect to acute flare-ups of pain, there was 
probably a 25 percent less range of motion of the left knee, 
however, the examiner could not give the exact degrees 
because it was not possible or feasible at the present time.  
Pain was visibly manifested in the left knee on motion, and 
there was a mild varus deformity involving the left knee.  A 
slight gait and weight bearing abnormality was also noted to 
be due to the lateral instability and pain in the left knee 
joint.

X-rays of both knees were interpreted to reveal negative 
findings, and rheumatoid studies were found to be negative.  
The diagnosis was chronic patellar tendonitis involving both 
knees associated with synovitis, retropatellar pain syndrome, 
marked laxity, and lateral instability of both knee joints.  
The examiner commented that there was definite functional 
impairment due to pain in both knees.  It was further noted 
that the pain was visibly manifested on motion involving both 
knees, that there was no muscle atrophy involving the knees, 
that there was no effusion, and that there was marked lateral 
instability with marked laxity of both knee joints.

At the veteran's hearing before a member of the Board in 
September 2000, the veteran testified that her knees were 
very unstable, and that she wore braces with metal brackets 
on the sides (T. at p. 7).  If she did not wear the braces, 
she would fall very easily (T. at p. 7).  She also described 
a lot of pain in her knees, noting that medication would 
relieve the pain but would not take it away (T. at p. 7).  
She could walk approximately 1/4 of a mile (T. at p. 7).  


Analysis

The Board has reviewed the pertinent evidence of record, and 
again notes that each knee is currently rated at 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which the 
Board finds to be the appropriate Diagnostic Code for the 
evaluation of this disability.  This Code provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.  The 
application of limited range of motion Diagnostic Codes would 
not result in increased ratings as examination since 1996 has 
demonstrated limitation of motion that would not result in 
compensable ratings (recent findings of 25 percent limitation 
of motion based on pain will be addressed below).  Flexion is 
actually not compensable until limited to at least 45 
degrees, and the most significant limitation of flexion on 
this record is 120 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Extension has also not been found to be 
short of full by more than 10 degrees, which alone would not 
entitle the veteran to a rating higher than 10 percent.  

The criteria for application of increased ratings under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the right or 
left knee or impairment of the tibia and fibula by any 
competent medical evidence.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262.  In addition, although the veteran likely 
has slight portal surgical scars on each knee, none of them 
have been found to be painful and tender so as to warrant a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).  Therefore, the Board concludes that the only 
Diagnostic Code which may afford the veteran increased 
ratings based on the medical evidence which is currently of 
record would be Diagnostic Code 5257, which would permit 30 
percent evaluations for severe impairment of the veteran's 
right and left knees.

Between September 1996 and the veteran's knee surgeries in 
early 1998, while the veteran's knees had full range of 
motion and there is little by way of actual findings of 
recurrent subluxation and lateral instability there is at 
least one episode of buckling of the left knee in the summer 
of 1997, at which time the veteran also noted her use of knee 
braces.  Thereafter, while the veteran underwent 
arthroscopies of each knee in early 1998, the record reflects 
that following these surgeries, the veteran continued to be 
similarly symptomatic, with swelling, buckling, and giving 
out of the knees, and even greater reliance on braces for 
walking.  In addition, March 1999 VA joints examination has 
revealed marked lateral instability with marked laxity of 
both knee joints, definite functional impairment, and altered 
gait and weight bearing.  While the evidence is not as 
compelling between 1996 and 1998, giving the veteran the 
benefit of the doubt, the Board finds that the buckling and 
use of braces during that period together with the more 
detailed findings from March 1999, leads the Board to the 
conclusion that the overall disability picture since 
September 1996 as to each of the veteran's knees more nearly 
approximates the criteria required for the higher evaluation, 
i.e., severe lateral instability and recurrent subluxation.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.7 (1999).  
Thus, a 30 percent rating is warranted for the veteran's 
right and left knee.  Ratings higher than 30 percent would 
require that the internal derangement of each knee meet the 
criteria of other Diagnostic Codes as noted above, which are 
not applicable based on the current medical evidence of 
record.

With respect to the March 1999 examiner's finding that 
disability in each knee was productive of a 25 percent 
limitation of motion due to pain, the Board once again notes 
that without a finding of arthritis, separate ratings for 
right and left knee arthritis are not warranted.  In 
addition, the Board does not find that the evidence of record 
supports even higher ratings solely based on pain on 
functional use, especially when some of the pain is 
presumably related to the internal derangement symptoms noted 
above, which has already been considered in order to justify 
the increased evaluations pursuant to Diagnostic Code 5257.

Finally, the Board has also considered a higher rating for 
these disabilities under 38 C.F.R. § 3.321, and finds that 
the veteran's bilateral knee disabilities are not manifested 
by symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321.



III.  Entitlement to a Compensable Evaluation for Residuals 
of Perforated Tympanic Membrane

Background

The Board finds that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, supra.

The applicable criteria for rating the veteran's perforated 
tympanic membrane is under Diagnostic Code 6211.  According 
to the criteria of Diagnostic Code 6211, in effect both 
before and beginning June 10, 1999, perforation of the 
tympanic membrane warrants a noncompensable evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6211 (in effect immediately 
before and after June 10, 1999).  As the application of the 
provisions of the new criteria would not affect the outcome 
in this matter, the applications of the revision, without 
prior consideration by the veteran, is not prejudicial to the 
veteran.  See Federal Register, Vol. 64, No. 90, May 11, 
1999, page 25202-25210; Bernard v. Brown, 4 Vet. App. 384 
(1993).

The history of this disability shows that service connection 
was also granted by the February 1997 rating decision, based 
on service medical records.  A noncompensable rating was 
assigned, effective September 1996, pursuant to Diagnostic 
Code 6211.  Service medical records were found to reflect 
that the veteran sustained a perforated tympanic membrane in 
October 1990.  Examination in March 1995 as to the tympanic 
membranes revealed normal findings.

At the time of VA audiological examination in April 1998, the 
veteran reported the rupture of the eardrum in the left ear 
in 1989 or 1990.  Since that time, the veteran reported a 
constant ringing tinnitus, bilaterally.  

At her VA general medical examination in April 1998, the 
veteran reported that to her knowledge, the perforated left 
tympanic membrane had healed, and that she had had no 
additional infections in the left ear.  She also denied any 
recurrence of the perforated tympanic membrane.  Physical 
examination revealed that the tympanic membrane was not 
currently perforated and had healed.  A scar was noted in the 
middle of the membrane.  The diagnosis included left 
perforated tympanic membrane, healed, and not currently 
found.  Otitis media was also not found on examination.

At the veteran's hearing before the Board in September 2000, 
the veteran indicated that the ringing in her ear was related 
to the rupturing of her eardrum during service (T. at pp. 5-
6).


Analysis

As was noted above, under the criteria applicable to the 
subject disability, only a noncompensable rating is 
available.  In addition, the Board notes that the primary 
contention of the veteran with respect to this disability was 
that it was related to her left ear tinnitus, and as was 
noted above, the Board has determined that service connection 
for left ear tinnitus is appropriate.  There is also no 
evidence that the left membrane scar is painful and tender so 
as to entitle the veteran to a 10 percent rating under 
38 C.F.R. § 4.18, Diagnostic Code 7804.  With respect to an 
extraschedular rating, the residuals of perforated tympanic 
membrane are also not manifested by symptoms that are so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  In summary, the Board finds that the 
manifestations of this disability fall squarely within the 
criteria set forth in the Rating Schedule, and that an 
extraschedular rating is not warranted under 38 C.F.R. 
§ 3.321.  

In light of the lack of findings relative to the veteran's 
perforated tympanic membrane which would warrant going 
outside of the Rating Schedule, a noncompensable evaluation 
is proper under the provisions of Diagnostic Code 6211, and 
the veteran's claim for a compensable rating for this 
disability is denied.


ORDER

The claims for service connection for hearing loss and right 
ear tinnitus, TMJ syndrome, residuals of a cervical injury, 
sinusitis, a low back disorder, headaches, and bilateral 
Achilles tendonitis, are denied as not well grounded.

The claim for service connection for tinnitus in the left 
ear, is granted.

Entitlement to a 30 percent rating for retropatellar pain 
syndrome of the right knee is granted, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.

Entitlement to a 30 percent rating for retropatellar pain 
syndrome of the left knee is granted, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.

Entitlement to a compensable rating for residuals of 
perforated tympanic membrane is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

